/SAVITHA M RAO/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the disease specie, porphyria cutanea tarda, in the reply filed on 11/16/2021 is acknowledged.  The elected specie is free of the prior art.  Search of the full scope of the claims is free of the prior art.  The Election of Species requirement is hereby withdrawn.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 2/18/2020, is acknowledged and has been considered.

Allowable Subject Matter
Claims 9-22 (14 claims) are allowed.

	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Steven J. Hultquist on 17 February 2022.

The application has been amended as follows: 
Claim 9 - Amend the first 2 lines of the claim as follows: --Method for the treatment  of a disease caused by dysregulated heme group biosynthesis in a subject and characterized by the accumulation of uroporphyrin I (UROI), coproporphyrin (COPROI), bilirubin—
Claim 15 - Amend the first 2 lines of the claim as follows: --Method for the treatment  of a disease caused by dysregulated heme group biosynthesis in a subject and characterized by the accumulation of uroporphyrin I (UROI), coproporphyrin (COPROI), bilirubin—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or make obvious the instantly claimed methods.  The claims are in proper form for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629           

/SAVITHA M RAO/Primary Examiner, Art Unit 1629